Citation Nr: 0032726	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diphtheria.  

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

3.  Entitlement to service connection for a leg disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  

This matter arose from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which found that new and material 
evidence to reopen the veteran's claims for service 
connection for a back and leg disorder and diphtheria had not 
been submitted.  The veteran disagreed with that decision and 
filed a timely appeal.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  The issue 
of entitlement to service connection for a leg disorder will 
be addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  An unappealed June 1947 RO decision denied service 
connection for diphtheria and a back disorder.

2.  The evidence associated with the claims file subsequent 
to the June 1947 rating decision does not demonstrate that 
diphtheria was incurred in or aggravated by service, or 
otherwise establish any material fact which was not already 
of record at the time of the RO's June 1947 rating decision.

3.  An unappealed June 1949 RO decision denied service 
connection for back and feet conditions.  

4.  The evidence associated with the claims file subsequent 
to the June 1949 rating decision does not demonstrate that a 
back disorder was incurred in or aggravated by service, or 
otherwise establish any material fact which was not already 
of record at the time of the RO's June 1949 rating decision.


CONCLUSIONS OF LAW

1.  An unappealed June 1947 RO decision which denied the 
veteran's claim of entitlement to service connection for 
diphtheria and a back condition is final.  Veterans 
Regulation No. 2(a), pt. II, par. III; VA Regulation 1008, 
effective January 25, 1936 to December 31, 1957 (now 38 
U.S.C.A. § 7105); 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

2.  The evidence received since the June 1947 rating decision 
is not new and material; thus, the claim for service 
connection for diphtheria is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).

3.  An unappealed June 1949 RO decision which denied the 
veteran's claim of entitlement to service connection for a 
back disorder is final.  Veterans Regulation No. 2(a), pt. 
II, par. III; VA Regulation 1008, effective January 25, 1936 
to December 31, 1957 (now 38 U.S.C.A. § 7105); 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

4.  The evidence received since the June 1949 rating decision 
is not new and material; thus, the claim for service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Where a veteran served continuously for 
ninety days or more during a period of war or after December 
31, 1946, and certain diseases, including arthritis, become 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  If a condition noted 
during service is not shown to have been chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b) (2000).  

In the instant case, the 1947 RO decision which denied the 
veteran's claim for service connection for diphtheria is 
final, as it was the last disposition in which the claim was 
finally disallowed on any basis.  The decision also denied 
service connection for a back disorder.  The relevant 
evidence at that time consisted of the veteran's service 
medical records and the veteran's statements.  Consequently, 
the evidence that must be considered in determining whether 
the claim may be reopened based on new and material evidence 
is that added to the record since the 1947 decision.  

When the RO denied the veteran's claim for diphtheria in the 
June 1947 rating decision, it found that the veteran had no 
diphtheria shown on the last examination.  There was no 
evidence of treatment for diphtheria received.

Similarly, the 1949 RO decision which denied the veteran's 
claim for service connection for a back disorder is final, as 
it was the last disposition in which the claim was finally 
disallowed on any basis.  The relevant evidence at that time 
consisted of the veteran's service medical records and the 
veteran's statements.  Consequently, the evidence that must 
be considered in determining whether the claim may be 
reopened based on new and material evidence is that added to 
the record since the 1949 decision.  

When the RO denied the veteran's claim in the June 1949 
rating decision, it found that the veteran had no back 
condition shown by the evidence of record.  It noted that 
treatment in service was for an acute condition and that the 
condition was relieved. 

There were no findings with regard to either a back 
disability or diphtheria at separation.  However, there was a 
record of treatment for diphtheria in 1946 and orthopedic 
evaluation for, among other things, the back, in December 
1944.  

In the case of both the 1947 decision for diphtheria and 1949 
decision for a back disorder, the veteran was given notice of 
the decision, but he did not file an application for review 
on appeal with respect to either rating decision within one 
year of the date of the decision.  

The 1947 RO decision is final with respect to the issue of 
diphtheria and a back disorder, and the 1949 RO decision is 
final with respect to the issue of a back disorder, and 
neither is subject to revision upon the same factual basis.  
See Veterans Regulation No. 2(a), pt. II, par. III; VA 
Regulation 1008, effective January 25, 1936 to December 31, 
1957 (now 38 U.S.C.A. § 7105); 38 U.S.C.A. § 5108; C.F.R. §§ 
3.104(a), 3.156, 20.302, 20.1103 (2000).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.102, 3.156, 
20.1105 (2000).  

Evidence submitted since the denials include private medical 
records showing treatment and complaints dating from 1998 and 
reporting treatment from 1984.  Medical conditions treated 
consist primarily of pulmonary disease, hypertension, and 
gastrointestinal disease.  A statement dated in February 1999 
from Gregory E. A. Austin, M.D., shows that the veteran's 
diagnosis includes a history of diphtheria dating from the 
time of the veteran's military service.  None of the records 
contains an opinion that any of the veteran's current 
problems are due to back problems or diphtheria related to 
service.  Also, the veteran submitted a copy of his service 
hospital discharge report showing that he was discharged from 
a military hospital in 1946 after six weeks of treatment for 
diphtheria.  

Until very recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim.  However, 
the Board notes that when there is no new and material 
evidence, that is where the analysis must end.  See Winters, 
(citing Butler v. Brown, 9 Vet. App. 167, 171 (1996)).  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step analysis.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The Board notes that none of the evidence submitted since the 
1947 decision is new and material as it relates to the issue 
of service connection for diphtheria.  The Board finds the 
copy of service hospital discharge to be not new, since it 
was of record at the time of the 1947 denial.  The private 
medical records are new in the literal sense, as they were 
not of record at the time of the 1947 decision, but not 
material as they do not show any findings relevant to 
diphtheria.  See 38 C.F.R. § 3.156.  They cannot bear 
directly and substantially upon the specific matter under 
consideration and are simply not probative of the issue of 
service connection for diphtheria.  The Board notes that the 
evidence may be offered, in conjunction with the veteran's 
explanation of his reported history, to demonstrate residuals 
of the condition.  However, no medical opinion is contained 
in the evidence, and the evidence as it stands is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As noted, the RO denied the 
claim for diphtheria in 1947 because there was no evidence of 
the condition found on last examination.  None of the "new" 
evidence suggests a basis to change the original denial.  
Thus, the evidence and the veteran's lay statements are not 
sufficient to satisfy the requirement that evidence be both 
new and material to reopen the previously denied claim for 
diphtheria.  

The Board further notes that none of the evidence submitted 
since the 1949 decision is both new and material as it 
relates to the issue of service connection for a back 
disorder.  The Board finds the copy of service hospital 
discharge to be not relevant to this issue.  The private 
medical records are new in the literal sense, as they were 
not of record at the time of the 1949 decision, but not 
material to a back condition since they do not discuss such a 
condition.  Thus they are not relevant to the reason the 
claim was denied in 1949.  See 38 C.F.R. § 3.156.  This is 
because they merely document post-service treatment for 
unrelated conditions. The evidence is not probative of the 
central issue in this case nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As noted, the RO denied the claims for the back 
disorder in 1949 because the condition was not shown by the 
evidence eof record.  None of the "new" evidence suggests a 
relationship between a current back condition and service.  
None of the evidence offered since 1949 is probative of the 
central issue in this case and it does not address the basis 
for the prior denial.  Thus, the evidence and the veteran's 
lay statements are not sufficient to satisfy the requirement 
that evidence be both new and material to reopen a previously 
denied claim.

The Board does note the veteran's contentions that he had 
suffered from diphtheria in service and that he had back pain 
in service.  The Board has paid particular attention to the 
contentions made in the veteran's written statement dated in 
June 1999, with regard to the conditions under which he 
served in Belgium and the circumstances of his return to the 
United States.  The Board does not dispute the veteran's 
contentions that he opted out of a physical examination in 
order to more quickly return to his family.  It is stressed 
that the reason the Board does not find new and material 
evidence is that the evidence presented today does not change 
the basis for the denial in 1949.  The veteran does not show 
current diphtheria or identified residuals, nor does he show 
a back condition medically related to the events in service.  
The RO did provide in its statement of the case regulations 
and laws describing the criteria for new and material 
evidence and what constitutes such evidence.  The veteran has 
not provided such evidence.  Further, the RO provided the 
appropriate degree of assistance to the veteran.  

In sum, the evidence added since the 1947 and 1949 final 
decisions is not so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  Having reviewed the entirety of the evidence 
submitted in conjunction with the attempt to reopen the 
claims for service connection for a back disorder and 
diphtheria, the Board finds, as set forth above, that new and 
material evidence has not been submitted.  The Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claims for service 
connection for these disabilities.  See Graves v. Brown, 8 
Vet. App. 522, 524 (1996).  Such evidence may be submitted to 
the RO at any time.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disorder is denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for diphtheria is 
denied.


REMAND

Although the veteran claimed service connection for a back 
and leg condition in his initial claim filed in June 1946, 
the July 1946 rating sheet shows that the RO denied service 
connection for only a back condition.  Furthermore, notice 
mailed to the veteran that month indicates that the RO denied 
a back condition but does not mention a leg condition.  After 
the receipt of additional relevant service medical evidence 
regarding the leg and back, the RO issued the June 1949 
rating decision in which it noted the evidence as it related 
to the back and legs, but only denied the claim for a back 
condition.  More importantly, the RO's notice dated in June 
1949 informed the veteran of the denial of the back condition 
but made no mention of the leg condition.  

The veteran's current appeal is an attempt to reopen 
previously denied claims for diphtheria, a back disorder and 
a leg disorder.  The Board believes that the back and leg 
disorder are distinct and separate.  Additionally, noting the 
lack of notification with respect to a leg condition 
following the 1949 decision, and the veteran's initial 
contentions, the Board is persuaded that there is serious 
doubt as to whether a final decision was made with respect to 
the claim of service connection for a leg disorder.  See 
38 C.F.R. §§ 3.104.  A finally adjudicated claim includes one 
which has been disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of the 
disallowance without appeal.  See 38 C.F.R. § 3.160(d).  One 
exception to the finality doctrine is where VA fails to 
notify a veteran of a decision; in such an instance, the 
claim remains pending.  Id.  Thus, the claim is still 
pending.  

As the claim for service connection for a leg disorder is 
still pending, it is significant to note that on November 9, 
2000, the President signed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999, to November 9, 2000).  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

The Board has reviewed the veteran's claims currently on 
appeal in light of the new Act as well as in light of 
existing caselaw, and concludes that additional RO action is 
necessary prior to Board review in order to avoid prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).

Accordingly, the case is remanded for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal, with 
consideration of the new law outlined 
above.

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

